Citation Nr: 1822980	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-27 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to monetary compensation, or an interest payment, back to May 18, 1978, for the earlier effective date grant of service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to September 1963, with subsequent Army Reserve and Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA), Appeals Management Center.

In February 2018, the Veteran appeared and testified at a video Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran has received all authorized retroactive disability compensation based on the award of an earlier effective date of May 18, 1978, for the grant of service connection for bilateral hearing loss.  


CONCLUSION OF LAW

Entitlement to additional monetary compensation, or an interest payment, based on the award of an earlier effective date of May 18, 1978, for the grant for service connection for bilateral hearing loss is not authorized as a matter of law.  38 U.S.C. §§ 1104, 1114 (2012); 38 C.F.R. § 3.21 (2017); Sandstrom v. Principi, 358 F.3d 1376 (Fed. Cir. 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159 (2017).  As set forth in more detail below, the facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  

Here, the Veteran contends that he is entitled to either monetary compensation or an interest payment for the grant of an earlier effective date for service connection for bilateral hearing loss.  Specifically, the Veteran argued at his February 2018 Board hearing that he lost a monetary benefit because service connection was not initially granted in 1978, when he filed his first claim.  He argued that this resulted in VA taking money from him without just compensation, thus, violating the Fifth Amendment to the United States Constitution.  The Veteran further claimed that he is entitled to what he would have earned had the money been in CDs over the years, which he calculated to be nearly a million dollars.  

A November 2014 Board decision granted entitlement to an effective date of May 18, 1978, for the grant of service connection for bilateral hearing loss.  Subsequently, in a January 2015 rating decision, the Appeals Management Center granted service connection for bilateral hearing loss effective May 18, 1978, at 60 percent.  The record reflects that the Veteran received retroactive payments for this grant of an earlier effective date. 

The Board finds no merit in the Veteran's arguments, as they are contrary to controlling legal authority.  The basic rates for monthly disability compensation are found at 38 U.S.C. § 1114 (2012).  Congress updates these rates periodically for cost of living adjustments which are tied to increases in Social Security benefits.  38 U.S.C. § 1104(a) (2017).  Pursuant to VA regulation, the rates of compensation are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 and are to be given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21 (2017).  VA will pay a disabled Veteran the corresponding amount depending on the level of disability.  There is no discretion authorized to the Secretary as to the amount to be paid.  Nor is there any discretion as to when the effective date for any increase in payments is authorized.  

In terms of interest payments, the United States Court of Appeals for the Federal Circuit held in Sandstrom v. Principi that "[u]nder the long-standing 'no-interest rule,' sovereign immunity shields the U.S. government from interest charges for which it would otherwise be liable, unless it explicitly waives that immunity."  Sandstrom v. Principi, 358 F.3d 1376, 1379 (Fed. Cir. 2004).  Because sovereign immunity has not been waived, the Veteran is not entitled to any additional payment from VA for interest accrued.  See id.   

Although the Board is sympathetic to the Veteran's claims, and appreciates his research and argument on this matter, there is no legal basis to grant the benefit he requested.  Accordingly, the Veteran's claim for a monetary compensation or to an interest payment back to May 18, 1978, for the earlier effective date grant of service connection for bilateral hearing loss is without legal merit, and must be denied as a matter of law.  See Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

Entitlement to monetary compensation or to an interest payment back to May 18, 1978, for the earlier effective date grant of service connection for bilateral hearing loss is denied.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


